Citation Nr: 1644663	
Decision Date: 11/28/16    Archive Date: 12/09/16

DOCKET NO.  09-34 637	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to increases in the (50 percent prior to December 19, 2015, and 70 percent from that date) ratings assigned for posttraumatic stress disorder (PTSD).

2.  Entitlement to a rating in excess of 10 percent for arthritis of the sacro-iliac joints with lumbar strain and spondylolisthesis, L-4 on L-5 (a low back disability).

3.  Entitlement to a rating in excess of 10 percent for left knee degenerative arthritis (a left knee disability).

4.  Entitlement to increases in the (0 percent prior to December 19, 2015, and 10 percent from that date) ratings assigned for right knee synovitis with degenerative changes (a right knee disability).


REPRESENTATION

Appellant represented by:	Disabled American Veterans
ATTORNEY FOR THE BOARD

D. Schechner, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from October 1964 to October 1967.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision by the St. Petersburg, Florida RO.  At his request the Veteran was scheduled for a May 2015 videoconference hearing before the Board; however, he withdrew the hearing request.  In November 2015, the Board remanded the matters for additional development.  An interim [January 2016] rating decision granted increased ratings of 70 percent for PTSD and 10 percent for right knee synovitis with degenerative changes, each effective December 19, 2015.

The matters of the ratings for low back and right and left knee disabilities are being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if action on his part is required.


FINDING OF FACT

It is reasonably shown that, throughout, the Veteran's PTSD has been manifested by symptoms productive of occupational and social impairment with deficiencies in most areas; at no time is it shown to have been manifested by symptoms productive of total occupational and social impairment.


CONCLUSION OF LAW

A 70 percent (but no higher) schedular rating is warranted for the Veteran's PTSD throughout.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321(b)(1), 4.130, Diagnostic Code (Code) 9411 (2015).
REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

VA's duty to notify was satisfied by August 2007 and October 2008 letters.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Veteran's pertinent postservice treatment records have been obtained.  The AOJ arranged for VA examinations in March 2008 and December 2015, which will be discussed in greater detail below.  The reports of these examinations provide the information needed to properly evaluate the disability at issue, and are adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Veteran has not identified any evidence pertinent to this claim that remains outstanding; VA's duty to assist is met.  There has also been substantial compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) ("substantial" rather than strict compliance with the Board's remand directives is required under Stegall).

Legal Criteria, Factual Background, and Analysis

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence that is relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss in detail every piece of evidence.  See Gonzales v. West, 218 F, 3d, 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as deemed appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Reasonable doubt as to the degree of disability will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

PTSD is rated under the General Rating Formula for Mental Disorders.  A 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent rating is warranted when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  

A 100 percent rating is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, Code 9411.  

Regarding the rating criteria, the use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptoms contemplated for each rating, in addition to permitting consideration of other symptoms, particular to each veteran and disorder, and the effect of those symptoms on the claimant's social and work situation.  Mauerhan v. Principi, 16 Vet. App. 436, 443 (2002).  Because "[a]ll nonzero disability levels [in § 4.130] are also associated with objectively observable symptomatology," and the plain language of this regulation makes it clear that "the veteran's impairment must be 'due to' those symptoms," "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013). "[I]n the context of a 70[%] rating, § 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas."  Id. at 117.  Although a veteran's symptoms are the "primary consideration" in assigning a disability evaluation under § 4.130, the determination as to whether the veteran is entitled to a 70% disability evaluation "also requires an ultimate factual conclusion as to the veteran's level of impairment in 'most areas'."  Id. at 118.  

The Board has considered the Veteran's assigned Global Assessment of Functioning (GAF) scores, as documented in the record.  The scores reflect the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic and Statistical Manual of Mental Disorders (DSM).  Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  Lesser scores reflect increasingly severe levels of mental impairment.  See 38 C.F.R. § 4.130 (2013).

[Per revised regulation, the rating criteria are now based upon the American Psychiatric Association's DSM-5.  While the DSM-5 did not incorporate the use of GAF scores to identify levels of disability, discussion of such scores is appropriate for evaluations/treatment provided prior to VA's adoption of DSM-5.]

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remissions.  38 C.F.R. § 4.126(a).  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  However, when evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation on the basis of social impairment.  38 C.F.R. § 4.126(b).

On March 2008 VA examination, the Veteran's psychiatric medications were noted to include Seroquel, Celexa and Depakote.  He participated in group and individual therapy.  He reported a good relationship with his adult daughter.  He reported isolative behavior, avoiding others and keeping to himself; he enjoyed gardening.  He did not use alcohol or other substances.  There was no history of suicide attempts, violence or assaultiveness.

On mental status examination, the Veteran was clean and casually dressed.  His psychomotor activity was tense, and his speech was slow.  His attitude toward the examiner was guarded, his mood was anxious, and his affect was constricted and blunted.  He showed attention disturbance (short attention span).  He was oriented to person, time and place.  His thought process displayed circumstantiality and his thought content included paranoid ideation.  There was no evidence of delusions but he reported auditory hallucinations.  His judgment and insight were intact.  He did not have sleep impairment.  He reported inappropriate behavior: at times during group therapy he would punch a wall in anger.  He did not have obsessive/ritualistic behavior.  He reported having panic attacks for the previous year and a half, weekly and of moderate severity.  He did not have homicidal thoughts; he reported experiencing passive suicidal thoughts due to frequent hospitalizations for hepatitis C treatment.  He had poor impulse control but no episodes of violence.  He reported labile mood and poor anger management.  He was able to maintain minimum personal hygiene and had no problem with activities of daily living.  His remote memory was normal but his recent and immediate memory was mildly impaired; he reported being forgetful with tasks.  His symptoms included recurrent distressing dreams, intense psychological distress at exposure to cues resembling an aspect of the traumatic event, markedly diminished interest or participation in significant activities, feeling of detachment or estrangement from others, restricted range of affect (e.g. unable to have loving feelings), irritability or outbursts of anger, difficulty concentrating, hypervigilance, and exaggerated startle response; his symptoms occurred daily, lasted for hours, and were of moderate to severe intensity.  The diagnoses included PTSD and polysubstance dependence in remission since 2005.  A GAF score of 45 was assigned.  The examiner opined that there was total occupational and social impairment due to PTSD, noting that the Veteran had severe symptoms of PTSD including social isolation/avoidance, paranoid ideations, hypervigilance, labile/angry/anxious mood, recurrent intrusive thoughts, and nightmares, which prohibit gainful employment.

In a November 2008 letter, the Veteran's treating VA psychiatrist noted that the Veteran reported symptoms consistent with a diagnosis of chronic PTSD.  He was alert and oriented to all spheres.  His speech was soft, coherent and not goal-directed, with increased productivity.  His affect was irritable and labile and mood was persistently dysphoric and anxious.  He had low energy, anhedonia, and low tolerance for stressors, avoidance and isolation survival guilt, and emotional detachment.  He denied present homicidal or suicidal ideations but had severe difficulties with impulse control causing increased irritability and anger management problems.  He had severe difficulties with concentration and attention span.  Some paranoid symptoms were elicited.  He had recurrent nightmares and intrusive thoughts related to his traumatic experiences, causing frequent insomnia and occasional trauma-related auditory hallucinations.  He displayed fair insight and judgment.  The psychiatrist opined that the Veteran's condition is permanent in nature and not likely to improve further through the course of his lifetime; his condition had been static and further improvements were not expected.  The psychiatrist opined that the Veteran's chronic PTSD affected his ability to function in his social and occupational roles.

In a February 2010 letter, the Veteran's treating VA psychiatrist noted that the Veteran reported symptoms consistent with a diagnosis of chronic PTSD.  He was alert and oriented to all spheres, and his speech was unremarkable.  His affect was irritable and labile and mood was persistently sad, he had low energy, anhedonia, low tolerance for stressors and avoidance.  He denied present homicidal or suicidal ideations but severe difficulties with impulse control causing increased irritability and anger management problems.  He had severe difficulties with concentration and attention span.  Some paranoid symptoms were elicited.  He had recurrent nightmares and intrusive thoughts related to his traumatic experiences, causing frequent insomnia.  He displayed fair insight and judgment.  The psychiatrist opined that the Veteran's condition is permanent in nature and not likely to improve further in the course of his lifetime; his condition was static; further improvement was not expected.  The psychiatrist opined that the Veteran's chronic PTSD has affected his ability to function in social and occupational roles and that he cannot maintain substantially gainful employment due to his psychiatric illness and numerous medical problems.

On December 19, 2015 VA examination (pursuant to the Board's November 2015 remand), the Veteran reported that since his previous examination, he continued to live alone in a mobile home park, where he has resided since 1996.  He denied difficulty paying for the rented lot.  He reported that he continued to spend most of his time alone over concerns about safety and control; however, he did report a good relationship with his brother, his adult daughter, and two grandchildren.  He reported two prior divorces and no recent romantic relationships since his last evaluation.  He reported that he was employed part-time stocking inventory for a local store but recently quit because the pay was too low; he was interested in finding alternative work but noted the difficulties in accomplishing this endeavor due to his age and medical problems, and he preferred work that is solitary due to continued social isolation.  Since the last examination, he continued to experience anger, problematic alcohol use, and irritability for a period of time, which resulted in legal trouble; however, since 2010 he had improved considerably in these areas, especially in anger, and he could not recall the last time he was physically aggressive.  He had been actively engaged in PTSD treatment since 2011 and he had attended a longstanding support group which recently concluded.  He was also being followed by psychiatry for medication management of his symptoms, and had started a new PTSD support group.  Current psychotropic medications included mirtazapine and quetiapine.  Regarding recent behavioral history, the Veteran reported that in 2009 he spent 16 months in jail for problematic alcohol use and assaulting a police officer, and in 2010 he received a DUI and lost his driver's license due to having had a previous DUI; no other recent legal trouble was reported although he was noted to have a significant legal history related to disorderly conduct per VA record review.  He reported consuming 2 to 4 beers per day since early 2015, which the examiner noted is consistent with reports to VA providers; he also smoked one joint of cannabis daily but denied problematic symptoms with this use.  His reported symptoms included anxiety, suspiciousness, chronic sleep impairment, mild memory loss (such as forgetting names, directions or recent events), impairment of short and long term memory (for example, retention of only highly learned material while forgetting to complete tasks), disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and impaired impulse control such as unprovoked irritability with periods of violence.

On mental status examination, the Veteran was cooperative and his grooming was appropriate.  He appeared alert and oriented to all spheres, his eye contact was appropriate, and his motor function was within normal limits.  His speech rate was slowed at times, with volume and articulation within normal limits.  His mood was anxious and affect was constricted.  His thought process and content appeared logical and goal-directed.  Cognition, memory, attention and concentration appeared intact.  Insight and judgment appeared intact for the purposes of consenting to the evaluation.  He denied current or recent suicidal thoughts, intentions or plans but he reported previous suicidal ideation without intention or plan; the examiner noted that the Veteran is actively engaged in mental health treatment and is aware of emergency procedures including the VA crisis line.  The diagnoses included PTSD and moderate alcohol use disorder in partial remission; the Veteran was also noted to have medical diagnoses of chronic pain, hepatitis C, and coronary artery disease, relevant to the understanding or management of his mental health disorders.  The Veteran reported his alcohol use had significantly declined since early 2015 and he currently consumed 2 to 3 beers per day; the examiner opined that, therefore, his current use does not appear problematic and does not appear to account for his continued PTSD symptoms.  The examiner noted that, per review of the available VA records, the Veteran's reported alcohol use is consistent with recent reports to VA providers.  The examiner opined that the Veteran's PTSD results in occupational and social impairment with reduced reliability and productivity.

Based on this evidence, a January 2016 rating decision granted an increased rating of 70 percent for PTSD, effective December 19, 2015.

Additional VA treatment records throughout the appeal period reflect symptomatology largely similar to that described on the examinations above.

The Board finds that throughout the appeal period the Veteran has reported, and his treating VA mental health personnel and VA examiners have noted, symptoms of PTSD that reflect occupational and social impairment with deficiencies in most areas.  The symptoms have included suicidal ideation; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (unprovoked irritability with periods of violence; he was incarcerated for assaulting a police officer); difficulty adapting to stressful circumstances (including work or a work-like setting; noted in the treating VA psychiatrist's letters); and inability to establish and maintain effective relationships (he has consistently reported/and been described as being isolative, avoiding people, and keeping to himself).  The March 2008 VA examiner assigned a GAF score of 45 (connoting serious impairment in social and occupational functioning) and opined that there was total occupational and social impairment due to PTSD, noting that the Veteran had severe symptoms of PTSD including social isolation/avoidance, paranoid ideations, hypervigilance, labile/angry/anxious mood, recurrent intrusive thoughts, and nightmares, which prohibit gainful employment.  The Board has no reason to question the examiner's competence in finding that the Veteran's PTSD is severe in intensity (and by inference causes substantial functional impairment).  When GAF scores were assigned at other times, they were in the 40's, reflecting serious symptoms (consistent with a 70 percent rating).  While the 2015 VA examiner identified the level of functioning found as one of reduced reliability and productivity (consistent with a 50 percent rating), the Board finds that symptoms and the degree of functioning described have remained essentially consistent throughout.  The disability picture presented throughout is one of depressed mood and general isolation/withdrawal from society.  The Board finds no reason to question the credibility of the Veteran's own accounts; his reports of functional impairment are consistent with findings and opinions by his treatment providers and VA examiners.  As the functional impairment due to PTSD described/shown throughout meets (or at least approximates) the schedular criteria for a 70 percent rating under Code 9411 (and the General Rating Formula for Mental Disorders), the Board finds that such rating is warranted throughout.  See 38 C.F.R. § 4.7.

The evidence of record does not (despite the March 2008 VA examiner's stated opinion to the contrary) show that symptoms of the Veteran's PTSD have been productive of total occupational and social impairment.  Despite his consistent reports of isolation and withdrawal the Veteran continues to tend to activities of daily living and financial matters on his own.  Furthermore, he has maintained self-described good relations with an adult daughter, brother, and grandchildren.  GAF scores assigned do not provide a separate basis for an award of a rating in excess of 70 percent.  Such a level of functioning does not reflect total occupational and social impairment.  The symptoms and level of impairment represented by the GAF scores assigned likewise do not reflect total occupational and social impairment, and do not warrant a schedular 100 percent rating.  Consequently, the Board finds that a schedular 100 percent rating is not warranted for any period of time under consideration.

The Board also finds that the evidentiary record presents no reason to refer the case to the Compensation and Pension Service for consideration of an extraschedular evaluation under 38 C.F.R. § 3.321(b).  There is no evidence of symptoms or functional impairment not encompassed by the schedular criteria for the 70 percent rating now assigned throughout, so as to render those criteria inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  

Finally, a November 2014 rating decision granted the Veteran a total disability rating based on individual unemployability, effective March 3, 2010.  He has not expressed disagreement with that decision.


ORDER

A 70 percent schedular rating throughout the period under consideration is granted for the Veteran's PTSD, subject to the regulations governing payment of monetary awards.


REMAND

A new precedential opinion that directly impacts this case has been issued by the United States Court of Appeals for Veterans Claims (Court).  In Correia v. McDonald, 28 Vet. App. 158 (2016) (regarding adequacy of range of motion testing 38 C.F.R. § 4.71a), the Court held that the final sentence of 38 C.F.R. § 4.59 creates a requirement that certain range of motion testing be conducted whenever possible in cases of joint disabilities.  The final sentence provides that "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint."  The Court found that, to be adequate, a VA examination of the joints must, wherever possible, include the results of the range of motion testing described in the final sentence of § 4.59.  The December 2015 and January 2016 VA examination reports do not comply with Correia.  Accordingly, the Veteran must be afforded a new VA examination to correct the deficiencies noted.  Furthermore, all records of treatment a veteran received during the relevant evaluation period for a disability for which an increased rating is sought are pertinent evidence with respect to such claim, and must be secured and considered.

[The Veteran has been assigned separate ratings for lower extremity neurological manifestations of his low back disability.  He has not expressed disagreement with those ratings.]  
Accordingly, the case is REMANDED for the following:

1.  The AOJ should secure for the record complete updated (to the present) records of all evaluations and treatment the Veteran has received for his service-connected disabilities of the low back and both knees (i.e., all back and knee evaluation and treatment records not already in the Veteran's file).   He must assist in this matter by identifying all providers and submitting authorizations for VA to secure records from any private providers.

2.  The AOJ should then arrange for an orthopedic examination of the Veteran to assess the severity of service connected back and right and left knee disabilities.  

(a)  Pursuant to Correia v. McDonald, 28 Vet. App. 158 (2016), the examination should record the results of range of motion testing for pain on BOTH active and passive motion AND in weight-bearing and nonweight-bearing.  If the back cannot be tested on "weight-bearing," then the examiner must specifically indicate that such testing cannot be done.  

(b)  For each disability at issue, the examiner should also express an opinion concerning whether there would be additional functional impairment on repeated use or during flare-ups.  The examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  If such is not possible to determine without resort to speculation, the examiner must provide an explanation why that is so. 
3.  Thereafter, the AOJ should review the record and readjudicate the claims remaining on appeal.  If any remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


